Campbell, C. J.,
delivered the opinion of the court.
If the election held in Yalobusha county was a valid one, as it resulted “for the sale,” its effect was to put in operation there the act of March 11, 1886, as to obtaining license. But, as repeals by implication are not favored, it is not to be assumed that the act designed to abrogate the law before existing further than to substitute twenty-five real estate owners as petitioners for license for those required before; and it. was not the purpose of the law to repeal the privilege tax law as to the sale of malt liquors under authority of a privilege tax license under the code of 1880 and amendments. License to sell vinous and spirituous liquors was obtainable according to § 6 of the act of March 11, 1886, but *398dealers in “ale, beer or other mall liquors ” might still obtain license as before. A plain distinction was made in the legislation of this state prior to 1886 between vinous and spirituous liquors and malt liquors. Dealing in malt liquors by one not licensed to retail vinous and spirituous liquors was made a source of revenue, and authorized on paying the prescribed tax and obtaining license as provided for by the revenue law. .The act approved March 18, 1886, entitled “An act to amend §§ 557 and 585, code of 1880, so as to increase the public revenue,” etc., expressly makes the distinction mentioned (Laws, p. 17), and contemplates the sale of malt liquors under a privilege tax license without a license to retail vinous and spirituous liquors.
In view of all this, our conclusion is, that the operation of § 6 of the act of March 11, 1886, is to be restricted so as to embrace only cases where the law before required license to be obtained from the board of supervisors or municipal authorities. The appellant had license to sell beer, and was protected by it.
Reversed and remanded.